     Case 1:20-cv-01772-NONE-HBK Document 8 Filed 07/26/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT LACEY, CINDY LACEY,                         Case No. 1:20-cv-01772-NONE-HBK
12                       Plaintiffs,                     CASE MANAGEMENT AND
                                                         SCHEDULING ORDER
13            v.
14    UNITED SEATING AND MOBILITY,
      LLC. d/b/a Numotion,
15
                         Defendant.
16

17

18

19      The Court telephonically conducted a case management and scheduling conference on July

20   22, 2021. The following counsel appeared on behalf of the respective parties: René T. Sample
21   on behalf of plaintiff and Deborah Coe and Brooke Messina, pending the filing of a pro hac vice

22   motion, on behalf of defendant. Following a review of the parties’ Joint Report and after

23   discussion with the parties at the scheduling conference, the court enters this Case Management

24   and Scheduling Order for this action under Fed. R. Civ. P. 16(b). If additional parties are joined,

25   the Court permits the parties to adjust these deadlines once by stipulation without court approval.

26   The parties must file a Joint Stipulation with the revised stipulated dates.
27          ///

28          ///
     Case 1:20-cv-01772-NONE-HBK Document 8 Filed 07/26/21 Page 2 of 6


 1      1. Deadlines and Dates
 2
      Action or Event                                                                   Date
 3

 4    Deadline for providing mandatory initial disclosures. See Fed. R. Civ. P.
                                                                                        8/16/2021
      26(a)(1).
 5
      Deadline for moving to join a party. See Fed. R. Civ. P. 14, 19, and 20, or
 6                                                                                      1/4/2022
      amend the pleadings. See Fed. R. Civ. P. 15(a).
 7                                                                                      Report Due:
 8                                                                                      5/3/2022
      Mid-Discovery Status Conference
 9    Telephonic before Magistrate Judge Barch-Kuchta                                   Conference:
                                                                                        5/12/2022
10                                                                                      10:00 a.m.
11    Deadline for completing discovery and filing any motion to compel
                                                                                        7/15/2022
12    discovery. See Fed. R. Civ. P. 37.

13    Deadline for plaintiff to disclose expert report(s). See Fed. R. Civ. P. 26(a)(2). 4/1/2022

14    Deadline for defendant to disclose expert report(s).                              5/16/2022
15    Deadline for disclosing any expert rebuttal report(s).                            6/15/2022
16
      Expert discovery deadline.                                                        7/15/2022
17
      Deadline to advise the Court of settlement, ADR or mediation efforts to date.
18    See Local Rules 270, 271. The parties may contact Chambers prior to this          8/30/2022
19    date to arrange a settlement conference.

20    Deadline for filing dispositive motions. See Fed. R. Civ. P. 12(b)(6), Fed. R.
                                                                                        9/30/2022
      Civ. P. 56.
21
      Deadline for filing the final joint pretrial statement, motion(s) in limine,
22                                                                                      12/28/2022
      proposed jury instructions, and verdict form. See Local Rule 281.
23
      Date of the final pretrial conference. See Fed. R. Civ. P. 16(e); See Local
                                                                                        1/31/2023
24    Rule 280, 281, 282, 283.

25
      Month and year of the trial term.                                                 TBD
26
27      2. Trial

28          The trial will last approximately 7-10 days and be a jury trial. The case is currently on the
                                                         2
     Case 1:20-cv-01772-NONE-HBK Document 8 Filed 07/26/21 Page 3 of 6


 1   “NONE” docket meaning it will be re-assigned to a district judge in the future.

 2      3. Consent to the Magistrate Judge Jurisdiction
 3          The parties have not consented to conduct all further proceedings in this case, including

 4   trial, before a U.S. Magistrate Judge under 28 U.S.C. § 636(c).

 5      4. Mid-discovery Status Conference
 6          The Court has set a Mid-Discovery Status Conference date to address any discovery

 7   concerns that may arise during discovery without the need to file a formal motion. The parties

 8   shall file a Joint Mid-Discovery Status Report, not to exceed five (5) pages in length, which shall

 9   outline the status of the case, any additional discovery still planned, potential for settlement, and

10   any other issues pending that would benefit from the Court’s assistance/direction. The parties

11   shall file the Joint Report as set forth above, and email a copy, in Word format, to

12   hbkorders@caed.uscourts.gov. Parties may appear telephonically on the above- scheduled date at

13   10:00 a.m. by dialing: 1-888-204-5984 and entering Access Code 4446176.

14          Alternatively, if there are no discovery issues and the parties do not otherwise require the

15   Court’s assistance at this stage, the parties may move to vacate the Mid-Discovery Status

16   Conference by filing a joint motion no later than one week before the scheduled Conference.

17      5. Motions Schedule
18          a.      General Information Regarding Filing Motions, Deadlines and Hearings

19          Unless prior leave of the Court is obtained, all moving and opposition briefs or legal

20   memorandum in civil cases before Judge Barch-Kuchta shall not exceed twenty-five (25) pages.
21   Reply briefs by the moving party shall not exceed ten (10) pages. These page limitations do not

22   include exhibits or declarations. Briefs exceeding this page limitation without leave of Court may

23   be stricken or not considered.

24          Counsel may choose to appear telephonically to argue non-dispositive motions before

25   Magistrate Judge Barch-Kuchta, provided they indicate their intent to appear telephonically on

26   their pleadings at least one week before the hearing. The Court’s teleconference line is 1-888-
27   204-5984; Access Code 4446176.

28          The deadlines for filing a response and a reply to a motion are dictated by Local Rule
                                                        3
     Case 1:20-cv-01772-NONE-HBK Document 8 Filed 07/26/21 Page 4 of 6


 1   230(b). Generally, the Court rules on motions based on a review of the papers without oral

 2   argument under Local Rule 230(g). If the Court determines a hearing is necessary following

 3   review of the record and briefs on file, the Court will set a hearing.

 4              b.      Informal Discovery Conference Prior to Filing Motion to Compel

 5              Prior to filing a discovery motion under Fed. R. Civ. P. 37, a party must receive

 6   permission from the Court, which the Court will grant following an informal discovery

 7   conference. An informal discovery conference is separate and apart from the Mid-Discovery

 8   Conference set forth above.

 9              Please refer to Judge Barch-Kuchta’s “Case Management Procedures” included under the

10   “Civil Procedures” tab on this Court’s webpage.1 A party requesting an informal discovery

11   conference should contact Chambers for available dates. The Court will schedule the conference

12   as soon as possible, taking into consideration the urgency of the issue. Before contacting the

13   Court, the parties must meet and confer by speaking in a person, over the telephone, or via video

14   conference in attempt to resolve the dispute.

15              At least 24-hours before the conference, each party shall simultaneously submit a letter

16   brief, outlining their position regarding the dispute. The letter briefs shall be no longer than three

17   (3) pages in length. Letter briefs should not be filed, but shall be emailed to Chambers at

18   hbkorders@edca.uscourts.gov.

19              c.      Motions to Compel

20              Following the informal discovery conference set forth above, the parties must conduct at
21   least one additional telephonic or video call as part of their obligations to meet and confer in

22   good faith to resolve their discovery dispute prior to seeking judicial intervention. If a party files

23   a motion to compel under Fed. R. Civ. P. 37, the parties must prepare and file a Joint Statement

24   Regarding Discovery Disagreement in compliance with Local Rule 251. Failure to comply with

25   Local Rule 251 will result in the Court denying the motion without prejudice and dropping the

26   motion from calendar. In addition to filing a Joint Statement electronically, a copy of the Joint
27
     1
         Available at http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/502311/.
28
                                                                4
     Case 1:20-cv-01772-NONE-HBK Document 8 Filed 07/26/21 Page 5 of 6


 1   Statement, in Word format, shall also be sent to Chambers by email to

 2   hbkorders@caed.uscourts.gov.

 3          d.      Motions for Summary Judgment or Summary Adjudication

 4          Prior to filing a motion for summary judgment or motion for summary adjudication, the

 5   parties are required to meet in person or by telephone and confer to discuss the issues to be raised

 6   in the motion. The purpose of meeting shall be to: 1) avoid filing motions for summary judgment

 7   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

 8   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

 9   briefing; 4) narrow the issues for review by the Court; 5) explore the possibility of settlement

10   before the parties incur the expense of briefing a summary judgment motion; and 6) arrive at a

11   Joint Statement of Undisputed Facts.

12          The moving party shall initiate the meeting and provide a draft of the Joint Statement of

13   Undisputed Facts in addition to the requirements under Local Rule 260. In the notice of motion,

14   the moving party shall certify that the parties have met and conferred as ordered above or must

15   forth a statement of good cause for the failure to meet and confer.

16      6. Mandatory Settlement Conference (Local Rule 270)
17          The parties will submit a Joint Settlement Statement indicating whether they have

18   engaged in settlement discussions and/or whether they consent to a settlement conference at that

19   time. If so, a settlement conference will be set by separate order. The parties are advised that

20   unless otherwise permitted in advance by the Court, the attorneys who will try the case shall
21   appear at the settlement conference with the parties and the person or persons having full

22   authority to negotiate and settle the case, on any terms, at the conference. The parties may

23   contact Chambers any time prior to this date if they wish to schedule a settlement conference or

24   participate in the VDRP program set forth in Local Rule 271.

25      7. Pretrial Conference and Trial
26          This case is currently on “NONE” docket, meaning it isunassigned currently to a District
27   Judge. The Court has reserved a date for pretrial conference anticipating its assignment to a

28   District Judge. Details about the conference will be communicated by separate Order.
                                                       5
     Case 1:20-cv-01772-NONE-HBK Document 8 Filed 07/26/21 Page 6 of 6


 1            8. Effect of This Order

 2            This CMSO represents the best estimate of the Court and parties as to the schedule most

 3   suitable for this case. If the parties determine at any time that the dates outlined in this Order

 4   cannot be met, the parties must notify the Court immediately of that fact so that adjustments may

 5   be made, either by stipulation or by subsequent status conference.

 6            The dates set in this Order are firm and will not be modified absent a showing of good

 7   cause even if the request to modify is made by stipulation, except for the one-time stipulation

 8   described earlier in this Order. Stipulations extending the deadlines contained herein will not

 9   be considered unless they are accompanied by affidavits or declarations, and where appropriate,

10   attached exhibits, which establish good cause for granting the relief requested. The failure to

11   comply with this Order may result in the imposition of sanctions.

12

13
     Dated:      July 22, 2021
14                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         6
